DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a second recess provided on an upper surface of the body and disposed overlapped with the light emitting device, when viewed above the light emitting device must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2007/0187706) in view of Choi et al. (US 2017/0244012) and Venk et al. (US 2014/0335635).
With regard to claim 1, Higashi teaches, in Fig 1, a light emitting device package comprising: a body (106) comprising first and second openings (111); a light emitting device (102) disposed on the body and comprising first and second bonding parts (112); a second resin (103) directly disposed on a side surface and an upper surface of the light emitting device.
Higashi does not explicitly teach a first recess provided on an upper surface of the body under the light emitting device, wherein the first recess is not overlapped with the light emitting device when viewed above the light emitting device, and wherein the second resin is provided in the first recess.
Choi teaches, in Figs 1-2B, a first recess (90) provided on an upper surface of the body under the light emitting device, wherein the first recess is not overlapped with the light emitting device when viewed above the light emitting device, and wherein the second resin (encapsulant filling 20) is provided in the first recess, “to prevent or substantially minimize flow of molten solder on the top surface of the bonding part 15,” ([0056]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the package of Higashi with the recesses of Choi to prevent the unwanted flow of materials on the body surface.
Higashi/Choi do not explicitly teach a first resin disposed between the body and the light emitting device.
Venk teaches, in Fig 2G, a first resin (201) disposed between the body (202) and the light emitting device (206) to, “enable rapid and/or facile production of electronic assemblies including one or a plurality of small dies, potentially without the need for manual inspection,” ([0013]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the package of Higashi/Choi with the first resin of Venk to enable rapid and/or facile production of electronic assemblies including one or a plurality of small dies, potentially without the need for manual inspection.
With regard to claim 2, Venk teaches, in Fig 2G, that the first resin is disposed around the first and second bonding parts (208).
With regard to claim 3, Choi teaches, in Figs 1-2B, a second recess (60) provided on an upper surface of the body and disposed overlapped with the light emitting device, when viewed above the light emitting device.
With regard to claim 4, Choi teaches, in Figs 1-2B, that the recess is provided at a periphery of the first and second bonding parts (83, 84).
With regard to claim 7, Higashi teaches, in Fig 1, that lower surfaces of the first and second bonding parts are disposed lower than upper surfaces of the first and second openings ([0120]).
With regard to claim 8, Higashi teaches, in Fig 1, a third resin (104) disposed on an upper surface and a side surface of the second resin.
With regard to claim 9, Higashi teaches, in Fig 1, a conductor (107) provided in the first and second openings and electrically connected with the first and second bonding parts, respectively.
With regard to claim 14, Higashi teaches, in Fig 1, a light emitting device package, comprising: a body (106) comprising first and second openings (111) passing through an upper surface and a lower surface thereof, and a side wall (109) providing a cavity; a light emitting device (102) disposed in the cavity of the body, and comprising a first bonding part (112) disposed to overlap with the first opening in a vertical direction and a second bonding part disposed to overlap with the second opening in the vertical direction; a second resin (103) directly disposed on a side surface and an upper surface of the light emitting device.
Higashi does not explicitly teach a recess provided on an upper surface of the body under the light emitting device, wherein the recess is not overlapped with the light emitting device when viewed above the light emitting device, and wherein the second resin is provided in the recess.
Choi teaches, in Figs 1-2B, a recess (90) provided on an upper surface of the body under the light emitting device, wherein the recess is not overlapped with the light emitting device when viewed above the light emitting device, and wherein the second resin (encapsulant filling 20) is provided in the recess, “to prevent or substantially minimize flow of molten solder on the top surface of the bonding part 15,” ([0056]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the package of Higashi with the recesses of Choi to prevent the unwanted flow of materials on the body surface.
Higashi/Choi do not explicitly teach a first resin disposed between the body and the light emitting device.
Venk teaches, in Fig 2G, a first resin (201) disposed between the body (202) and the light emitting device (206) to, “enable rapid and/or facile production of electronic assemblies including one or a plurality of small dies, potentially without the need for manual inspection,” ([0013]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the package of Higashi/Choi with the first resin of Venk to enable rapid and/or facile production of electronic assemblies including one or a plurality of small dies, potentially without the need for manual inspection.
With regard to claim 15, Venk teaches, in Fig 2G, that the first resin is disposed around the first and second bonding parts (208).
With regard to claim 16, Venk teaches, in Fig 2G, that the first resin is disposed in direct contact with a side surface of the first bonding part, and wherein the first resin is disposed in direct contact with a side surface of the second bonding part (see figure).
With regard to claim 19, Higashi teaches, in Fig 1, a conductor (107) provided in the first and second openings and electrically connected with the first and second bonding parts, respectively.
With regard to claim 20, Higashi teaches, in Fig 1, that the conductor is disposed in contact with side and lower surfaces of the first bonding part in the first opening, and wherein the conductor is disposed in contact with side and lower surfaces of the second bonding part in the second opening (bonding parts are spherical, so contact surface would be side and lower surfaces).
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US 2007/0187706) in view of Choi et al. (US 2017/0244012).
With regard to claim 10, Higashi teaches, in Fig 1, a light emitting device package, comprising: a body (106) comprising first and second openings (111); a light emitting device (102) disposed on the body, and comprising a first bonding part (112) disposed overlapped with the first opening in a vertical direction and a second bonding part (112) disposed overlapped with the second opening in the vertical direction; and a resin (103) disposed on the body, and directly disposed on a side surface and an upper surface of the light emitting device; wherein a boundary region in which an upper surface and a side surface of the resin are in contact with each other is provided in a curved shape (see figure).
Higashi does not explicitly teach a recess provided on an upper surface of the body under the light emitting device, wherein the recess is not overlapped with the light emitting device when viewed above the light emitting device, and wherein the second resin is provided in the recess.
Choi teaches, in Figs 1-2B, a recess (90) provided on an upper surface of the body under the light emitting device, wherein the recess is not overlapped with the light emitting device when viewed above the light emitting device, and wherein the second resin (encapsulant filling 20) is provided in the recess, “to prevent or substantially minimize flow of molten solder on the top surface of the bonding part 15,” ([0056]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the package of Higashi with the recesses of Choi to prevent the unwanted flow of materials on the body surface.
With regard to claim 11, Higashi teaches, in Fig 1, that lower surfaces of the first and second bonding parts are disposed lower than upper surfaces of the first and second openings ([0120]).
With regard to claim 12, Higashi teaches, in Fig 1, a conductor (107) provided in the first and second openings and electrically connected with the first and second bonding parts, respectively.
With regard to claim 13, Higashi teaches, in Fig 1, that the conductor is disposed in contact with side and lower surfaces of the first bonding part in the first opening, and wherein the conductor is disposed in contact with side and lower surfaces of the second bonding part in the second opening (bonding parts are spherical, so contact surface would be side and lower surfaces).
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829